 



Exhibit 10.46
MODIFICATION OF EMPLOYMENT AGREEMENT
     This Modification of Employment Agreement made as of this 9th day of March,
2005, by and between Valley National Gases, Inc. (“Company”), a West Virginia
corporation and James P. Hart (“Employee”).
     WITNESSETH:
     WHEREAS, Employee is deemed by Company to be a valuable executive officer
serving the Company; and
     WHEREAS, Company wishes to retain Employee as an executive officer of the
Company; and
     WHEREAS, the Company does not have any retention agreements or policies
presently in place that would affect this Employee; and
     WHEREAS, the Company and Employee have previously entered an Employment
Agreement (“Employment Agreement”) which is dated the 1st day of June, 2003; and
     WHEREAS, the parties now desire to amend the Employment Agreement.
     NOW, THEREFORE, in consideration of the premises contained herein and in
that certain Employment Agreement between the parties, it is agreed as follows:
     1.) Section 2. of the Employment Agreement is hereby amended to read as
follows:
     Term. The Employee’s employment by the Company and the initial term of this
Agreement (“Initial Term”) shall commence as of the date hereof and shall
continue in full force and effect, unless earlier terminated as provided
hereinafter in Section 6., until the third (3rd) anniversary thereof. At the
conclusion of the Initial Term, Employee’s employment with the Company may, at
the Company’s election, continue thereafter, until terminated as provided
hereinafter in Section 6., on the terms and conditions as set forth in this
Agreement. The Initial Term and all time of employment thereafter shall
collectively be referred to as the “Employment Term”.
     2.) Other than the amendment to the term of the Employment Agreement above
set out, there are no additional modifications to the Employment Agreement which
continues in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Modification of Employment
Agreement to be executed by authority of its Board of Directors, and the
Employee has hereunto set his hand, as of the day and year first written above.

 



--------------------------------------------------------------------------------



 



          Valley National Gases, Inc. WITNESS:     /s/ Gerald W. Zehala
 
By: /s/ W.A. Indelicato
 
William A. Indelicato   Its: Chief Executive Officer WITNESS:     /s/ Gerald W.
Zehala
 
  /s/ James P. Hart
 
James P. Hart

 